Title: 1767 April 8th. Wednesday.
From: Adams, John
To: 


       Mounted my Horse in a very Rainy Morning for Barnstable leaving my Dear Brother Cranch and his family at my House where they arrived last Night, and my Wife, all designing for Weymouth this Afternoon to Keep the fast with my father Smith and my Friend Tufts.— Arrived at Dr. Tufts’s, where I found a fine Wild Goose on the Spit and Cramberries stewing in the Skillet for Dinner. Tufts as soon as he heard that Cranch was at Braintree determined to go over, and bring him and Wife and Child and my Wife and Child over to dine upon wild Goose and Cramberry Sause.
       Proceeded without Baiting to Jacobs’s where I dined. Lodged at Howlands. Rode next day, baited at Ellis’s, dined at Newcombs and proceeded to Barnstable, lodged at Howes’s and feel myself much better than I did when I came from Home. But I have had a very wet, cold, dirty, disagreable Journey of it.—Now I am on the stage and the scene is soon to open, what Part shall I act?—The People of the County I find are of opinion that Cotton will worry Nye. But Nye must come off, with flying Colours.
      